Citation Nr: 1316750	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  12-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connected hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 1975, and from March 1988 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2013 a Board videoconference hearing was held before the undersigned; the transcript is of record. 


FINDINGS OF FACT

1. Sleep apnea did not incur during service.  

2. The service connected hypertension did not cause or aggravate the Veteran's chronic obstructive sleep apnea. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service connected hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A December 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in January 2012; the Veteran has not argued, and the record does not reflect, that this was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale as to the cause of the Veteran's current disabilities. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran presents two theories of entitlement to service connection for apnea, direct and secondary to hypertension. 

At the Board hearing the Veteran testified that he experienced daytime sleepiness during service.   

In a January 2012 VA examination the physician evaluated the Veteran, reviewed the claims file and provided an opinion as to the etiology of sleep apnea. The physician reported that the Veteran had been diagnosed with obstructive sleep apnea (OSA) in 2009 based on a sleep study. The physician found that the Veteran's sleep apnea did not begin in service and was not caused by hypertension.  The physician reviewed the claims filed noting that the Veteran's in service symptoms of snoring, etc. (in original) do not necessarily confirm a diagnosis of OSA, noting that many individuals have these symptoms, are tested, and found not to have OSA.  The examiner did not find evidence of sleep apnea or consideration of sleep apnea from reviewing the medical records.  The examiner explained that sleep apnea is caused by physical obstruction of the airway and the primary culprit is obesity.   The Veteran's weights were reviewed and the examiner found that his current body mass index (BMI) was 30.3 which put him in the obese range, but his weight in service and immediately post service did not reveal obesity based on the BMI.   

The examiner reviewed the Johns Hopkins article, submitted by the Veteran, which reiterates a well known medical fact, that sleep apnea can influence hypertension.  Hypertension does not influence OSA.  The examiner also noted that the fact that the Veteran was diagnosed in 1996 with hypertension does not indicate that he had OSA before then.  The examiner concluded that OSA did not have its onset in service. 

The Veteran contends that he had sleep issues in service specifically snoring and some daytime sleepiness although he was not treated for or diagnosed with apnea in service.  He contends that he may have had apnea during service, based on these sleep related symptoms, but he was not diagnosed with it at the time.  However there is no medical evidence to suggest that the Veteran's current sleep apnea began in service.  In fact, it was not diagnosed until five years after service.  There is no medical opinion to suggest that the Veteran's current sleep apnea began in service or that any potential in service symptomatology was a precursor to apnea.  In fact the examiner's opinion is the opposite -that his snoring was not apnea.  The Veteran contends that he has had the same sleep troubles since service which he argues is evidence of apnea service.  The Veteran is competent to report his symptomatology, but as a lay person without medical expertise he cannot provide an opinion that his in service sleep difficulty was in fact apnea.  Furthermore the competent evidence of record establishes the opposite -that his sleep apnea did not begin in service, and provides a rationale -that his current obesity is causing his current apnea as supported by the record of no obesity or apnea in service or immediately post service, and current obesity and apnea. 

The Veteran's main contention is that his service connected hypertension has caused his sleep apnea.  The Veteran was diagnosed with hypertension in 1996 in service.  He has submitted medical articles discussing the link between high blood pressure -hypertension- and sleep apnea.  The articles and the VA examiner agree to the same medical fact: sleep apnea contributes to hypertension.  However, this does not mean that hypertension contributes to sleep apnea.  A fact the examiner emphasized.  There is no medical basis for the Veteran's opinion that his hypertension caused his obstructive sleep apnea.  

Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professional who examined both him and the record and opined that obstructive sleep apnea was not related to hypertension and did not begin in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for obstructive sleep apnea, to include as secondary to service connected hypertension, is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


